Citation Nr: 1233381	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-07 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a stomach condition.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of plantar wart removal on the left foot.

3.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from September 1978 to September 1981.  He had additional service in the Army National Guard from January 1982 to September 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In April 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims file.

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In April 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a stomach condition.

2.  In April 2010, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal for the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of plantar wart removal on the left foot.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal have been met for the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a stomach condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal have been met for the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of plantar wart removal on the left foot.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In April 2010, the Veteran submitted a statement withdrawing the appeal for the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a stomach condition, and whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of plantar wart removal on the left foot.  There remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review those issues, and they are dismissed.


ORDER

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a stomach condition is dismissed.

The issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for residuals of plantar wart removal on the left foot is dismissed.


REMAND

The Veteran's active duty service treatment records document that, in July 1980, he was assessed with a bruised, pulled back muscle after being kicked in the back the day before while playing soccer.  In October 1980, he was assessed with muscle strain after injuring his back while wrestling and complaining of having back pain for six days.

In an October 1988 private treatment record, the Veteran was assessed with acute lumbar strain after being involved in a motor vehicle accident where he was hit from behind.

The Veteran's Army National Guard records document that, in May 1992, the Veteran slipped and fell on the wet floor of the shower and was hospitalized for treatment of a concussion as well as low back pain and contusion.  The May 1992 report of this incident noted that the Veteran was on active duty for training at the time of the incident and that the injury was incurred in the line of duty.  A September 1992 service treatment record noted the May 1992 incident and his current complaints of low back pain.  Reports of medical history in January 1993, November 1997, and July 2001 noted his report of low back pain secondary to his May 1992 fall.  His July 2001 Army National Guard separation examination report noted that he had chronic low back pain by history.

The Veteran contends that he has had low back pain since the injuries to his low back during military service.

The medical evidence of record reveals that the Veteran sustained several low back injuries after his discharge from service.  VA treatment records dating since December 2004 document treatment for low back pain.  In a December 2005 VA treatment record, he reported the May 1992 fall in service and that he had occasional flare-ups of low back pain since that time; he reported that he pushed heavy loaded carts at his current job; and he stated that several days ago he went to the emergency room for a flare-up of low back pain and was prescribed muscle relaxers at that time.  In an October 2008 private treatment record, after reporting that he injured his back at work, an MRI of his lumbar spine revealed disc herniation at the L5-S1 level.  In a February 2009 private treatment record, he reported that his low back pain had increased after pushing a heavy cart at work the night before.  In a May 2009 VA treatment record, the Veteran reported that his low back condition was being managed by Workers' Compensation.

All treatment records pertaining to the Veteran's December 2005 emergency room visit are to be obtained.

All available records pertaining to the Veteran are to be obtained from the Ohio Bureau of Workers' Compensation.

At a November 2009 VA spine examination, the examiner noted the Veteran's low back injuries during service as well as his allegations of continuity of low back pain since his discharge from service.  The examiner diagnosed the Veteran with chronic lumbosacral strain and herniated disc by MRI in 2008 at L5-S1.  The examiner noted that it would be pure speculation to state that the Veteran's current back complaints are related to the military, even though the Veteran states that his back pains from the military did persist up until the time of the Workers' Compensation injury that was diagnosed in October 2008.

In his December 2009 notice of disagreement, the Veteran alleged that his November 2009 VA examination lasted only two minutes and that the examiner was very rude.  The Veteran requested another VA examination with a different examiner.

In a February 2010 statement, one of the Veteran's fellow soldiers opined that the Veteran's May 1992 injury, and the failure of his commander to place him on light duty and provide follow-up treatment, contributed to the Veteran's back problems today.

In a February 2010 statement, the Veteran's wife described how the Veteran's back pain has progressed over the years since his military service.

At his April 2010 hearing, the Veteran testified that he has had low back pain since his injury on active duty for training in May 1992.

Taking into account that the Veteran sustained multiple injuries to his low back in service as well as after service, and in light of the inadequate medical opinion provided by the November 2009 VA examiner, the Veteran is to be scheduled for a new VA spine examination to determine the nature of any current lumbar spine disability, and to obtain an opinion with adequate supporting rationale regarding the relationship between any such disorder and any incident of his military service.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all medical care providers who treated him for his claimed disability since service.  After securing any necessary release(s), obtain those records.

2.  Obtain all available treatment records pertaining to the Veteran's December 2005 emergency room visit, as well as updated treatment records from the VA Community Based Outpatient Clinic in Calcutta, Ohio, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Contact the Ohio Bureau of Workers' Compensation and request copies of all records pertaining to the Veteran.  Any negative search result is to be noted in the record and communicated to the Veteran.

4.  After completion of the foregoing, schedule the Veteran for a VA spine examination to determine the current nature and likely etiology of the claimed lumbar spine disability.

The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner is to determine the nature of any current lumbar spine disability.  All required testing must be performed.

Based on the examination and review of the record, the examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed lumbar spine disability is related to any incident of the Veteran's military service.  The examiner is to specifically consider and address the relevant findings documented in the Veteran's service treatment records (including back injuries in July 1980, October 1980, and May 1992), the Veteran's allegations of continuity of symptomatology since service, and the relevant post-service medical evidence (including back injuries noted in December 2005, October 2008, and February 2009).

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner is to state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


